United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2755
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                                   Sunny Singh

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Hot Springs
                                 ____________

                            Submitted: June 13, 2019
                            Filed: September 19, 2019
                                  [Unpublished]
                                  ____________

Before GRUENDER, STRAS, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

       Sunny Singh, a citizen of India who entered the United States illegally as a
child, pleaded guilty to possessing a firearm while unlawfully present in the United
States. 18 U.S.C. § 922(g)(5)(A). He claims that the district court 1 should have
dismissed the indictment. We affirm.

       Shortly after being charged, Singh moved to dismiss the indictment on two
grounds. First, he was not in the United States “illegally and unlawfully,” id.,
because he had been granted temporary protection under the Deferred Action for
Childhood Arrivals program (“DACA”).             Second, section 922(g)(5)(A) is
unconstitutionally vague because recipients of DACA do not have notice that they
are “unlawfully” present in the United States and prohibited from possessing a
firearm. The district court rejected both arguments for the same reason: Singh failed
to show that he still had DACA status when he committed the offense.

       Once the district court denied Singh’s motion to dismiss, he pleaded guilty.
In his written plea agreement, he did not reserve the right to appeal either of his pre-
plea challenges to the indictment. He nonetheless renews these challenges on
appeal.

       When Singh unconditionally pleaded guilty, he waived his ability to raise a
host of non-jurisdictional objections to his conviction, including challenging his
underlying guilt. See United States v. Todd, 521 F.3d 891, 894–95 (8th Cir. 2008);
United States v. Barker, 594 F.2d 709, 710 (8th Cir. 1979); see also United States v.
Smith, 422 F.3d 715, 724 (8th Cir. 2005) (“It is a well-established legal principle
that a valid plea of guilty is an admission of guilt that waives all nonjurisdictional
defects and defenses.”). Indeed, in his plea agreement, Singh admitted that he
“entered and remained in the United States unlawfully.” So any claim that he was
lawfully present is now foreclosed.




      1
        The Honorable Susan O. Hickey, Chief Judge, United States District Court
for the Western District of Arkansas.
                                          -2-
       As for Singh’s vagueness challenge, we need not address the specific
argument he makes because he has provided no evidence that he was enrolled in
DACA when he committed the offense. Cf. United States v. Frison, 825 F.3d 437,
442 (8th Cir. 2016) (“We consider whether a statute is vague as applied to the
particular facts at issue. . . .” (emphasis added) (citation omitted)). To the contrary,
according to the documents he submitted to the district court, his DACA status
expired over a year earlier, and he now concedes that “[h]e was awaiting renewal”
when he was caught with the firearm. See Holder v. Humanitarian Law Project, 561
U.S. 1, 18 (2010) (noting that a statute is unconstitutionally vague if it “fails to
provide a person of ordinary intelligence fair notice of what is prohibited” (citation
omitted)).    So even assuming DACA introduces uncertainty into section
922(g)(5)(A) for some potential defendants, the same cannot be said for someone
like Singh who was no longer enrolled in the program. See Humanitarian Law
Project, 561 U.S. at 18–19 (“[A] plaintiff who engages in some conduct that is
clearly proscribed cannot complain of the vagueness of the law as applied to the
conduct of others.” (citation omitted)).

      We accordingly affirm the judgment of the district court.
                     ______________________________




                                          -3-